IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 35339

JERRY E. VAVOLD,                                    )
                                                    )          Boise, June 2009 Term
      Petitioner-Appellant,                         )
                                                    )          2009 Opinion No. 105
v.                                                  )
                                                    )          Filed: August 21, 2009
STATE OF IDAHO,                                     )
                                                    )          Stephen Kenyon, Clerk
      Respondent.                                   )

       Appeal from the District Court of the Second Judicial District of the State of
       Idaho, Nez Perce County. Honorable Jeff M. Brudie, District Judge.

       The district court’s dismissal of the petition for post-conviction relief is affirmed.

       Griffard Law Offices, Boise, for appellant. Leo N. Griffard Jr. argued.

       Hon. Lawrence G. Wasden, Attorney General, Boise, for respondent. Ken
       Jorgensen argued.
            _______________________________________________

HORTON, Justice
       Appellant Jerry E. Vavold appeals from the summary dismissal of his petition for post-
conviction relief. Vavold seeks a new sentencing hearing based upon ineffective assistance of
counsel and violation of his Fifth and Sixth Amendment rights. Vavold argues that the Court
should retroactively apply to his case the rule announced in Estrada v. State, 143 Idaho 558, 149
P.3d 833 (2006), which held that a right to counsel attaches to a psychosexual evaluation.
Because Vavold fails to address in his briefing to this Court the untimeliness of his petition under
I.C. § 19-4902(a), we affirm.
                    I. FACTUAL AND PROCEDURAL BACKGROUND
       On September 22, 1999, Vavold entered a plea of guilty to one count of lewd conduct
with a minor child under sixteen in violation of I.C. § 18-1508. The district court ordered a
sexual abuse evaluation and before sentencing “very carefully” reviewed the sex offender risk
assessment evaluation. The district court concluded that incarceration, rather than retained
jurisdiction, was the appropriate sentence because of the danger of future criminal conduct
indicated in the evaluation. The district judge sentenced Vavold on November 17, 1999, to serve


                                            -1-
twenty years, with five years fixed. Vavold filed a motion for reduction of sentence pursuant to
I.C.R. 35, which was denied. Vavold appealed from the judgment and denial of his motion for
reduction of sentence. On October 27, 2000, the Idaho Court of Appeals affirmed Vavold’s
judgment of conviction and the order denying Vavold’s I.C.R. 35 motion for reduction of
sentence. State v. Vavold, 2000 Unpublished Opinion No. 696, Docket No. 26129 (Idaho App.,
October 27, 2000).
          On November 26, 2007, Vavold filed a post-conviction petition asserting claims of
ineffective assistance of counsel and a violation of his Fifth and Sixth Amendment rights.
Vavold alleges that he requested an attorney, that he did not waive his right to counsel, and yet
was never allowed counsel at his psychosexual evaluation. Vavold cited Estrada as authority in
support of his application for post-conviction relief. The State filed a motion for summary
disposition and brief in support thereof. Counsel for Vavold filed a memorandum in response to
the State’s motion. The district court held a hearing on the State’s motion on February 27, 2008,
and ordered that Vavold’s petition be summarily dismissed as untimely on April 9, 2008.
Vavold appeals.
                                   II. STANDARD OF REVIEW
          Summary dismissal of a petition for post-conviction relief is the procedural equivalent of
summary judgment under I.R.C.P. 56. State v. Yakovac, 145 Idaho 437, 444, 180 P.3d 476, 483
(2008).
                  When reviewing an order for summary judgment, the standard of review
          for this Court is the same standard as that used by the district court in ruling on
          the motion. Summary judgment is appropriate if “the pleadings, depositions, and
          admissions on file, together with the affidavits, if any, show that there is no
          genuine issue as to any material fact and that the moving party is entitled to a
          judgment as a matter of law.” I.R.C.P. 56(c). Disputed facts should be construed
          in favor of the non-moving party, and all reasonable inferences that can be drawn
          from the record are to be drawn in favor of the non-moving party. This Court
          exercises free review over questions of law.
Armstrong v. Farmers Ins. Co. of Idaho, 147 Idaho 67, 69, 205 P.3d 1203, 1205 (2009) (citations
omitted).
                                           III. ANALYSIS
          Vavold asks this Court to retroactively apply to his case the rule articulated in Estrada.
However, because Vavold fails to address the untimeliness of his petition under I.C. § 19-
4902(a), we affirm the district court’s summary dismissal.


                                              -2-
        A petition for post conviction relief may be filed at any time within one year “from the
expiration of the time for appeal or from the determination of an appeal or from the
determination of a proceeding following an appeal, whichever is later.” I.C. § 19-4902(a). We
have stated that the statute “expressly limits a party’s time to bring a claim for post-conviction
review to one year.” Evensiosky v. State, 136 Idaho 189, 191, 30 P.3d 967, 969 (2001). Vavold
filed the instant petition approximately seven years after the Idaho Court of Appeals affirmed his
conviction and sentence on October 27, 2000. It is, therefore, facially barred by operation of I.C.
§ 19-4902(a).
        Although the district court found that the petition was untimely, the district court also
analyzed Vavold’s legal claim, finding that Estrada did not announce a new rule of law. The
district court concluded that Vavold’s claim for ineffective assistance of counsel was known to
him, or should have been known to him, at the time of his direct appeal and should have been
raised at the latest within the one year time frame for post-conviction claims under I.C. § 19-
4902(a). The district court’s decision implies, but does not expressly hold, that had Estrada
announced a new rule of law, Vavold’s petition would have been timely.
        In his briefing before this Court, Vavold goes no further than to adopt this implicit
holding by the district court. Vavold’s discussion of timeliness is limited to the statement that
“[t]he potential field of candidates for relief is further narrowed to those who filed a timely
application, that is, one filed within one year of the Estrada decision.” Vavold does not make
any argument, nor does he cite any constitutional provision, statute, or decision to support his
implied premise that a decision announcing a new rule of law overcomes, tolls, or otherwise
delays the onset of the clearly stated limitation period in I.C. § 19-4902(a). Whether I.C. § 19-
4902(a) applies to Vavold’s petition is a question of law, and we exercise free review over
questions of law. So although Vavold may have relied on the district court’s implicit holding on
this issue in order to overcome the time-bar, we are unable to do the same. While we cannot
ignore I.C. § 19-4902(a), neither can we address whether new rules of law with retroactive
application avoid the statute’s limitation because Vavold failed to adequately address it in his
appellate brief.
        Idaho Appellate Rule 35(a)(6) requires that an appellant’s brief “contain the contentions
of the appellant with respect to the issues presented on appeal [and] the reasons therefor, with
citations to the authorities, statutes and parts of the transcript and record relied upon.” It is true



                                             -3-
that Vavold cites various authorities in support of his assertion that the rule announced in
Estrada is entitled to retroactive application; however, he does not argue or support with
authority the necessary link between the limitation established by I.C. § 19-4902(a) and the
announcement of a new rule of law. He thus waives the issue. Hall v. Farmers Alliance Mut.
Ins. Co., 145 Idaho 313, 323, 179 P.3d 276, 286 (2008) (holding that although appellants cited to
a case involving potential criminal and civil penalties for fraud, they did not show how the
holding supported their argument regarding punitive damages and thereby waived the issue).
The fact that Vavold’s claim for relief is one of constitutional magnitude does not affect our
analysis; we have held before that I.A.R. 35(a)(6) bars review even of such significant questions.
State v. Creech, 132 Idaho 1, 19, 966 P.2d 1, 19 (1998) (holding that pursuant to I.A.R. 35(a)(6)
Creech waived his claim of violation of his due process rights by his failure to cite legal
authority to support his argument); see also State v. Leferink, 133 Idaho 780, 785, 992 P.2d 775,
780 (1999) (holding that under I.A.R. 35(a)(6) appellant waived his argument that there was
insufficient evidence to support his conviction).
       In short, despite the fact that the district court implicitly held that a retroactively
applicable new rule overcomes the statutory time-bar, Vavold failed to advance argument in
support of this implied holding before this Court. Pursuant to I.A.R. 35(a)(6), we decline to
address whether a new rule of law avoids application of I.C. § 19-4902(a) and therefore affirm
the district court’s order dismissing Vavold’s petition.
       Finally, while we affirm the dismissal based upon I.A.R. 35(a)(6), we note, admittedly by
way of dicta, that we agree with the district court’s conclusion that Estrada did not announce a
new rule of law. As the district court observed, we stated in Estrada that our earlier “decisions
clearly indicate that both at the point of sentencing and earlier, for purposes of a psychological
evaluation, a defendant’s Fifth Amendment privilege against self-incrimination applies.” 143
Idaho at 563; 149 P.3d at 838 (emphasis added). It is our view, therefore, that Estrada did not
announce a new rule of law entitled to retroactive effect.
                                       IV. CONCLUSION
       Because Vavold failed to address the link between I.C. § 19-4902(a) and his claim that
Estrada announced a new rule of law, in violation of I.A.R. 35(a)(6), we affirm the district
court’s summary dismissal of his petition for post-conviction relief.

       Chief Justice EISMANN and Justices BURDICK, J. JONES and W. JONES CONCUR.


                                            -4-